— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered October 27, 1982, convicting him of robbery in the first degree, criminal use of a firearm in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We find no merit to the defendant’s contentions that the police lacked probable cause to arrest him, that the trial court improperly marshaled the evidence in its charge to the jury, or that the sentence imposed was excessive. Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.